Citation Nr: 1437375	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

The appellant had no active duty service, but served on active duty for training from March 31, 1964 to October 9, 1964, in conjunction with service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The appellant, who served on active duty for training from March 31, 1964 to October 9, 1964, did not become disabled due to an injury or disease incurred in the line of duty during active duty for training.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 101(24)(b), 1110, 5107(b) (2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2013).

2. Tinnitus was not incurred in service.  38 U.S.C.A. §§ 101(24)(b),1110, 5107(b) (2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant claims entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that the claimed disabilities are the result of exposure to loud noises while in service.

Generally, service connection may be granted for disability resulting from a disease or injury incurred in the line of duty during active military service or for permanent aggravation during service of a pre-existing condition, beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As the appellant had no active duty, but had only active duty for training, the presumption of service connection for organic disease of the nervous system does not attach until he has first established status as a "veteran" by showing that he became disabled by an injury or disease incurred in the line of duty during active duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); 38 C.F.R. §§ 3.307, 3.309.  However, direct service connection may be awarded for disability due to an injury or disease incurred or aggravated in the line of duty during a period of active duty for training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  

The Board does not dispute that the appellant has bilateral hearing loss and tinnitus disabilities as defined by VA. 

A review of the appellant's Service Treatment Records (STRs) is negative for any findings of hearing loss or tinnitus in service.  The appellant's service entrance and separation examinations each show that the appellant had normal hearing acuity.  Nevertheless, the appellant claims that during service he was exposed to loud noise while on the rifle range and operating heavy equipment.  Such duties are consistent with exposure to noise.  Accordingly, the Board acknowledges in-service noise exposure.

However, the Board finds that the evidence weighs against the appellant's claim that such noise exposure caused his current hearing loss and tinnitus.  During the July 2010 VA audiology examination, the appellant told the audiologist that he first noticed hearing loss in the mid-1980s, and tinnitus onset was not until the late-1970s or early-1980s.  The appellant also reported unprotected exposure to hazardous civilian noise in addition to military noise.  The audiologist opined that the current bilateral hearing loss and tinnitus were less likely than not related to service.  

In reaching his opinion, the audiologist noted the length of time between the appellant's service and first symptoms of hearing loss and tinnitus, the appellant's noise exposure from his civilian employment, and that the appellant's separation hearing test showed normal results.  

Moreover, the appellant's private medical records do not mention tinnitus until 2005, despite the appellant having a hearing test in 2002.  It is reasonable to expect that all hearing-related symptoms would have been reported at that time.  Indeed, it was not until after the RO denied the appellant's claim of entitlement to service connection that he first asserted having developed hearing loss and tinnitus during basic training. 

The VA opinion constitutes competent, credible and probative medical evidence because it is factually accurate and supported by an adequate rationale.  

The Board finds that statements by the appellant and his spouse made after the July 2010 VA examination are not credible, specifically those regarding the onset of his symptoms.  In the VA examination, the appellant stated that he first noticed hearing loss in 1980s and tinnitus onset in the late 1970s.  Following the August 2010 rating decision denying his claim, the appellant stated that he could not remember a time since basic training when he did not have tinnitus.  

Significant in the Board's finding of post-service onset of symptoms is the Veteran's report of medical history at separation from active duty for training in September 1964.  At that time, he reported that he had never had and did not then have ear trouble.  This statement contemporaneous with service separation is considered reliable as the Veteran was then seeking only medical evaluation, and was not pursuing a disability claim.  

The Board acknowledges that the appellant stated on his initial claim for benefits that he had trouble passing the hearing test for separation, and that the appellant's wife claims that he had hearing problems in 1964.  Despite an attempt to obtain these records, the RO was unable to confirm that more than one hearing test was conducted.  As discussed above, there is no evidence showing he sought medical treatment for hearing loss until 2002, at which point there is no mention of hearing loss beginning in service.  Thus, later statements made by the appellant and his spouse appear to be made for the self-interested purpose of obtaining a positive nexus opinion.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Given the appellant's inconsistency regarding the onset and occurrence of hearing loss and tinnitus, the fact that the first medical evidence of hearing loss does not appear until 2002, and the first mention of tinnitus in the record is not until 2005, the Board finds the appellant's statements about the in-service onset of his current hearing loss and tinnitus not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the appellant are factors that the Board can consider and weigh against a claimant's lay evidence).

In summary, the most probative evidence indicates that the appellant's current hearing loss and tinnitus are less than likely related to service.  Accordingly, the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, and the appeal is denied.

In reaching the above conclusions on both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Veterans Claims Assistance Act of 2000

The appellant does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  VA attempted to obtain hearing test records from the appellant's discharge examination in October 1964, as requested by the appellant; however, according to the Nation Personnel Records Center (NPRC), no records could be located.  The appellant was notified in a letter dated in January 2014.  In regard to those particular records, VA has made reasonable efforts to obtain them and is not required to make any additional efforts since the records could not be found and further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (2013); 38 C.F.R. § 3.159(c)(2) (2013).  

Additionally, the Board notes that a portion of the Veteran's Missouri National Guard STRs appear to be unavailable, as he reported an enlistment obligation through December 1969.  In a case where a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  O'Hare, 1 Vet. App. at 365.  A review of the claims folder reveals that the RO requested information regarding the appellant's National Guard service in April 2010.  NPRC responded that all available records were mailed.  Nonetheless, the appellant's post-service VA and private treatment records are on file.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).

Additionally, the appellant was provided with a VA medical examination in July 2010 in response to his claim.  The VA examination was adequate, despite the appellant's complaints about the professionalism of the audiologist and request for an additional examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA audiologist fully reviewed the appellant's claims file and performed the appropriate hearing tests.  The audiologist also discussed the history of the appellant's hearing loss symptoms with the appellant.  Although the appellant contends that the VA audiologist did not ask when his symptoms began, the details noted regarding the appellant's hearing loss history indicate that the audiologist did elicit this information from the appellant.  Based on a review of the appellant's claims file and examination of the appellant, the audiologist concluded that it was less likely than not that the appellant's hearing loss and tinnitus were service connected.  Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the examination was adequate and an additional examination is not necessary. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


